Citation Nr: 0738666	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for ulcerative 
colitis, currently rated as noncompensable.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel











INTRODUCTION

The veteran served on active duty from May 1976 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  

In September 2004 and May 2006, this matter was remanded by 
the Board for further evidentiary development.

This appeal initially included claims for service connection 
for major depression, claimed as post traumatic stress 
disorder and entitlement to individual unemployability.  The 
RO granted service connection for post traumatic stress 
disorder and granted entitlement to individual 
unemployability in a May 2007 rating decision. Because the 
veteran has not filed a notice of disagreement pertaining to 
these rating determinations, they are not before the Board 
for appellate review. See 38 U.S.C.A. § 7105(a); see Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995)(Pursuant to 38 
U.S.C. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal).


FINDING OF FACT

The veteran's ulcerative colitis is not productive of 
moderate impairment with infrequent exacerbations.






CONCLUSION OF LAW

The criteria for a compensable rating for ulcerative colitis 
are not met. 38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§  3.159, 4.1, 4.2, 4.3, 4.10, 4.14, 4.25, 4.41, 4.114, 
Diagnostic Code 7323 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in a May 2001 
letter. This correspondence effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence she 
was expected to provide; and (4) requesting the veteran 
provide any evidence in her possession that pertains to her 
claim. Additionally, a March 2006 letter informed the veteran 
of how the RO assigns disability ratings and effective dates 
if a claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.   The service 
medical records, VA medical records, and lay statements are 
associated with the claims file. Additionally, the veteran 
was afforded VA examinations. The veteran has not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide her claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claim

In a January 1993 rating decision the veteran was granted 
service connection for ulcerative colitis and the disorder 
was assigned a noncompensable rating.  In August 2000, the 
veteran requested an increased rating for ulcerative colitis.  
In an August 2002 rating decision, the RO continued the 
noncompensable evaluation.  The veteran contends that her 
ulcerative colitis is more severe than the current 
noncompensable disability evaluation reflects. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record.  
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established, as in this case, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

A 10 percent rating is warranted for ulcerative colitis, when 
moderate; with infrequent exacerbations. A 30 percent rating 
is warranted when the disability is moderately severe; with 
frequent exacerbations. A 60 percent rating is warranted when 
the disability is severe; with numerous attacks a year and 
malnutrition, and health only fair during remissions. A 100 
percent rating is warranted when the disability is 
pronounced; resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess. 38 C.F.R. § 4.114, Diagnostic Code 7323 (2007).

The evidence for consideration consists of VA medical 
records, including the report of an October 2006 VA 
examination. The severity of the veteran's disorder does not 
meet the criteria for the next higher, 10 percent evaluation. 
The examiner noted the veteran was under no treatment, as she 
had elected not to take medication.  The October 2006 VA 
examiner stated that the veteran could not be labeled with a 
diagnosis of ulcerative colitis.  The examiner reported it 
was true that the veteran had given historical evidence to 
suggest that she may have ulcerative colitis, but that 
diagnosis had never been confirmed by any evidence presented 
in the record.  Additionally, the examiner opined that if the 
veteran had ulcerative colitis, the present state of the 
disease was quite mild.  She had maintained body weight at 
around 160 pounds versus a 2001 examination weight of 157 
pounds.  At best, the examiner opined the veteran had 
infrequent exacerbations of her disease and her complaint of 
three stools daily certainly could occur with a diagnosis of 
irritable bowel syndrome.  The examiner opined her underlying 
mental issues could easily be considered as the cause of her 
present bowel complaints.  

Results from a prior April 2005 VA examination were similar, 
with the examiner diagnosing a history of colitis, per the 
veteran.  The examiner noted there was very little 
documentation of ulcerative colitis.  The examiner stated 
that although the flexible sigmoidoscopy requested as part of 
the exam to look for changes suggestive of ulcerative colitis 
was incomplete, there was no evidence for an active 
inflammatory disease, at least in the rectum, and no blood 
was noted during the examination.  

Although the veteran reports three stools per day with 
occasional blood on a weekly basis, the October 2006 VA 
examiner  reported her symptoms of unconfirmed ulcerative 
colitis as quite mild.  Therefore, the Board finds that the 
medical evidence is against the veteran's claim for an 
increased evaluation for her ulcerative colitis.   




ORDER


Entitlement to a compensable evaluation for ulcerative 
colitis is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


